Exhibit 99.1 Event ID:2490368 Culture:en-US Event Name: Sigma Designs, Inc. to Acquire CopperGate Communications Ltd. Event Date: 2009-10-13T12:30:00 UTC C: Tom Gay; Sigma Designs, Inc.; CFO C: Thinh Tran; Sigma Designs, Inc.; Co-founder, Chairman, CEO C: Gabi Hilevitz; CopperGate Communications Ltd.; CEO C: Ken Lowe; Sigma Designs, Inc.; VP, Business Development & Strategic Marketing P: John Vinh; Collins Stewart; Analyst P: Uche Orji; UBS; Analyst P: Sukhi Nagesh; Deutsche Bank; Analyst P: Hamed Khorsand; BWS Financial; Analyst P: Gary Mobley; Noble Financial Group; Analyst P: Lauren Stoller; Lazard Capital Markets; Analyst P:
